F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                 DEC 2 1997
                                         TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                        Clerk

 In re: ADOLPH E. RAMBO and DENISE
 RAMBO,

           Debtors.
 ---------------------------------------------------

 LAWRENCE A. G. JOHNSON,
                                                                No. 97-6228
                                                       (Western District of Oklahoma)
           Appellant,
                                                            (Bk. No. 96-10840)
                                                          (BAP No. WO-96-028)
 v.

 ADOLPH E. RAMBO and DENISE
 RAMBO,

           Appellees.


                                   ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously to grant the appellant’s request1 for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore

       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       1
           There has been no other appearance.
ordered submitted without oral argument.

       This is an appeal from the Bankruptcy Appellate Panel (BAP) which affirmed an

order levying sanctions against appellant Johnson. The BAP predicated its ruling upon

the fact Mr. Johnson failed to provide it a transcript of the hearing in which the

bankruptcy court made the oral findings of fact which provided the foundation for the

sanction order. Because the BAP had no record upon which to base an examination of

the propriety of the sanctions order, it affirmed the decision of the bankruptcy court. The

appeal to this court suffers the same malady; therefore, we also must affirm.

       In his brief to us, Mr. Johnson expends considerable energy justifying his conduct

before the bankruptcy judge and urging strenuously why that conduct did not deserve

sanction. Absent from this exegesis, however, is one word of why we should reverse the

judgment of the BAP. He makes no effort to explain his failure to provide a reviewable

record, nor does he anywhere contend the BAP was unjustified in its action. Indeed, he

makes no argument whatever regarding the BAP’s judgment. His focus is solely upon the

sincerity of his effort in the bankruptcy court, the prejudice manifested against him by the

bankruptcy judge, and the justness of his cause.

       While all of his arguments may have foundation, we will never know. None of the

bankruptcy court’s findings were reduced to writing, and all were made orally upon the

record at the conclusion of the sanctions hearing. Whether those findings were clearly

erroneous, or whether the order was an abuse of discretion will ever remain shrouded in


                                            -2-
the untranscribed record of the hearing. Unfortunately for Mr. Johnson, his presentation

to the BAP and this court indicates he does not understand that fact.

       Having himself provided a barrier to our ability to perform our appellate function,

Mr. Johnson must bear the consequences. We cannot reverse what we cannot review.

Despite appellant’s importuning of the absence of his bad faith, the BAP did not err.

       AFFIRMED.



                                          ENTERED FOR THE COURT

                                          John C. Porfilio
                                          Circuit Judge




                                           -3-